DETAILED ACTION
This is the first Office action on the merits of Application No. 17/149,809. Claims 1-5 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious a driving force transmission control device comprising: the controller is configured to set an electric current command value according to a magnitude and an amount of time change of the torque command value, the electric current command value being a target value of the electric current, in combination with the other elements required by the claim.
Regarding claim 5, the prior art does not disclose or render obvious the control method comprising: setting, by the controller, an electric current command value that is a target value of the electric current according to a magnitude and an amount of time change of the torque command value, in combination with the other elements required by the claim.
The closest prior art, Kato (US Patent Publication 20190072142, cited on the IDS dated 1/15/2021), discloses driving force transmission device (2), controller (7), and the controller is configured to perform electric current feedback control such of an electric current (Fig. 3), but does not disclose the controller is configured to set an electric current command value according to a magnitude and an amount of time change of the torque command value, the electric current command value being a target value of the electric current.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brumberger (US Patent 20150136559) discloses a clutch that calculates a torque command value and performs current feedback control (e.g. Fig. 18), but does not disclose the controller is configured to set an electric current command value according to a magnitude and an amount of time change of the torque command value, the electric current command value being a target value of the electric current.
Kato (US Patent Publication 20190072137) discloses a method for control of a clutch device (e.g. Fig. 6) using correction coefficients instead of setting the current command value via a magnitude and amount of time change of the torque command value.
Mori (US Patent Publication 20140214294) discloses a method for control of a clutch device (e.g. Fig. 16).
Trutschel (US Patent Publication 20110246038) discloses a correction method for a clutch (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.W. /Examiner, Art Unit 3659      
                                                 
                                                                                                                                                 
/DAVID R MORRIS/Primary Examiner, Art Unit 3659